DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 15 is objected to because of the following informalities:  “method of Claim 10” appears to be misspelling of “apparatus of Claim 10” .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TU et al. (US 2019/0311038).
Regarding claim 1, TU et al. do teach a method for extracting and labeling Named-Entity Recognition (NER) data in a target language for use in a multi-lingual software module (Title, Abstract; e.g., the Abstract lines 1+  teaches it “provide[s] a translation method and apparatus"  (a method and module also called “[a] machine translation system” (¶ 0067) that) “determin[es] a first named entity set” (extracts and recognizes named entity) “in the to-be-translated sentence” (in a source language) and “determin[es]” “a second named entity set expressed in a second language” (and translates it into a target language) and thus it involves at least two languages (i.e., it is multi-lingual); and according to ¶ 0109 sentence before last: “ The foregoing integrated module may be implemented in a form of hardware, or may be implemented in a form of a software functional module” (and thus functions as a multi-lingual software module)), 
comprising: 
translating a textual sentence to the target language using an open source translation module (Abstract lines 1+: “translation” “apparatus” (an open source translation module is used) “obtaining a to-be-translated sentence, where the to-be-translated sentence is a sentence expressed in a first language” “and determining a target translation sentence” (translating a textual sentence from a “first” (source) to a “second” (target) language; ¶ 0049 last 3 lines: “display the target translation” (i.e., the target as well as source are in text) );
identifying a named entity within the translated textual sentence (Abstract lines 5+: “determining a first named entity set in the to-be-translated sentence” (identifying a first named entity in a source language) “determining based on the first named entity set and the entity type of each first named entity, a second named entity set expressed in a second language” (identifying a named entity within the translated textual sentence); ¶ 0067 lines 1+: “the machine translation system obtains the third named entity” (identifying a named entity in translated text) “corresponding to the first named entity” (corresponding to the one in the source language))
by:
(i) if an exact mapping of the translated named entity is available, using the exact mapping of the translated named entity (¶ 0062 sentence 1: “at least one first named entity and the at least one second named entity may be in a one-to-one correspondence” (there exists an exact mapping between the “second” (translated) and the “first” (source) named entities)),
(ii) if an exact mapping is not available and identifying a semantically similar translated named entity that meets a predetermined minimum threshold of similarity is possible, identifying a semantically similar translated named entity that meets a pre-determined minimum threshold of similarity (¶ 0007 column 2 lines 6+: “determining a source semantic template of the to-be-translated sentence, and obtaining a target semantic template corresponding to the source semantic template from a semantic template corresponding” “and determining a target translation sentence based on the second named entity set and the target semantic template” (i.e., the “second named entity” (translated named entity) has a “semantic” “correspondence” (is semantically similar) to the “to-be-translated sentence” (i.e., to the named entity in the source language) and according to ¶ 0105 lines 5+ and “Table 9” “accuracy rule” of “translation F values of 92.59% and 96.37%” (e.g., that meet a predetermined threshold of 70% “accuracy rate”) is obtained) “can insure trustability of named entity entering the machine translation system”)), 
and
(iii) if an exact mapping is not available and identifying a semantically similar translated named entity that meets a predetermined minimum threshold of similarity is not possible, utilizing a rule-based library for the target language;
labeling the identified named entity with a pre-determined category (¶ 0040 lines 1+: “An entity type” (a label is associated) “of the named entity” (with an identified named entity) “is used to represent an attribute” (and represents a pre-determined category) “of the named entity” (e.g., according to ¶ 0045 last sentence: “An entity type corresponding to “Hilton Hotel” is a hotel name, an entity type corresponding to “9 11” is a date” (an organization name and date predetermined categories for each named entity); e.g. see “TABLE 6” in ¶ 0085 which shows in the first column “Type” (label) and in the second column “Item” (a named entity associated with that “Type”)); 
and storing the labeled named entity in a retrievable electronic database for later retrieval by the multi-lingual software module (¶ 0067 last sentence: “the machine translation system” (a retrievable electronic database of the multi-lingual software module) “stores” (storing) “based on the entity type” (the named entity label) “the first named entity and the third named entity” (the named entity in the translated text as well as the named entity in the source) “in a correspondence that is between a named entity expressed in the first language and a named entity expressed in the second language and that is in the named entity correspondence”).

Regarding claim 2, TU et al. do teach the method of Claim 1, where the textual sentence from the target language is pre- processed to include target language specific features ( ¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name, a place name, an organization name, or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””, where these “key information” (named entity features in the source language) according to e.g.  ¶ 0041 page 4 lines 1-3: have “correspondence between a named entity” “in Chinese” (a named entity in a target language) “and a named entity” “in English” (and its corresponding named entity in the source language)).

Regarding claim 3, TU et al. do teach the method of Claim 2, where the target language specific features are names of organizations (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name, a place name, an organization name” (comprise of names of organizations) “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””).

Regarding claim 4, TU  et al. do teach the method of Claim 2, where the target language specific features are names of persons (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” (comprise of names of persons)  “a place name, an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7+: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Customer name” (person name in both source and target) in columns 2-4 line 3)).

Regarding claim 5, TU et al. do teach the method of Claim 2, where the target language specific features are locations (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” “a place name” (comprise of locations)   “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7+: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Address” (a specific location in both source and target) in columns 2-4 line 4)).

Regarding claim 6, TU et al. do teach the method of Claim 2, where the target language specific features are date/times (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” “a place name”  “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Date” (a date) in columns 2-4 line 6), or “Check-in time” (time in columns 2-4 line 11 in both source and target), and/or see ¶ 0045 last sentence: “An entity type corresponding to “Hilton Hotel” is a hotel name, an entity type corresponding to “9 11” is a date” (a date feature named entity)).

Regarding claim 7, TU et al. do teach the method of Claim 2, where the target language specific features are monetary amounts (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” “a place name”  “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (see “Room price” and its associated “Thirty thousand yen” (a monetary amount feature named entity in both source and target) in columns 2 and 3-4 line 9)).

Regarding claim 8, TU et al. do teach the method of Claim 2, where the target language specific features are numbers (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number” (comprise of numbers) “a person name” “a place name”  “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””).

Regarding claim 9, TU et al. do teach an apparatus comprising:
A processor (¶ 0022 lines 1+: “According to a third aspect, a translation apparatus is provided, where the translation apparatus includes a memory, a processor”);
A non-transitory machine-readable storage medium that provides instructions that, if executed by the processor (0023: “Another aspect of this application provides a computer readable storage medium, where the computer readable storage medium stores an instruction, and when the instruction is run on a computer, the computer performs the method in the foregoing aspects”),
translating a textual sentence to the target language using an open source translation module (Abstract lines 1+: “translation” “apparatus” (an open source translation module is used) “obtaining a to-be-translated sentence, where the to-be-translated sentence is a sentence expressed in a first language” “and determining a target translation sentence” (translating a textual sentence from a “first” (source) to a “second” (target) language; ¶ 0049 last 3 lines: “display the target translation” (i.e., the target as well as source are in text) );
identifying a named entity within the translated textual sentence (Abstract lines 5+: “determining a first named entity set in the to-be-translated sentence” (identifying a first named entity in a source language) “determining based on the first named entity set and the entity type of each first named entity, a second named entity set expressed in a second language” (identifying a named entity within the translated textual sentence); ¶ 0067 lines 1+: “the machine translation system obtains the third named entity” (identifying a named entity in translated text) “corresponding to the first named entity” (corresponding to the one in the source language))
by:
(i) if an exact mapping of the translated named entity is available, using the exact mapping of the translated named entity (¶ 0062 sentence 1: “at least one first named entity and the at least one second named entity may be in a one-to-one correspondence” (there exists an exact mapping between the “second” (translated) and the “first” (source) named entities)),
(ii) if an exact mapping is not available and identifying a semantically similar translated named entity that meets a predetermined minimum threshold of similarity is possible, identifying a semantically similar translated named entity that meets a pre-determined minimum threshold of similarity (¶ 0007 column 2 lines 6+: “determining a source semantic template of the to-be-translated sentence, and obtaining a target semantic template corresponding to the source semantic template from a semantic template corresponding” “and determining a target translation sentence based on the second named entity set and the target semantic template” (i.e., the “second named entity” (translated named entity) has a “semantic” “correspondence” (is semantically similar) to the “to-be-translated sentence” (i.e., to the named entity in the source language) and according to ¶ 0105 lines 5+ and “Table 9” “accuracy rule” of “translation F values of 92.59% and 96.37%” (e.g., that meet a predetermined threshold of 70% “accuracy rate”) is obtained) “can insure trustability of named entity entering the machine translation system”)), 
and
(iii) if an exact mapping is not available and identifying a semantically similar translated named entity that meets a predetermined minimum threshold of similarity is not possible, utilizing a rule-based library for the target language;
labeling the identified named entity with a pre-determined category (¶ 0040 lines 1+: “An entity type” (a label is associated) “of the named entity” (with an identified named entity) “is used to represent an attribute” (and represents a pre-determined category) “of the named entity” (e.g., according to ¶ 0045 last sentence: “An entity type corresponding to “Hilton Hotel” is a hotel name, an entity type corresponding to “9 11” is a date” (an organization name and date predetermined categories for each named entity); e.g. see “TABLE 6” in ¶ 0085 which shows in the first column “Type” (label) and in the second column “Item” (a named entity associated with that “Type”)); 
and storing the labeled named entity in a retrievable electronic database for later retrieval by the multi-lingual software module (¶ 0067 last sentence: “the machine translation system” (a retrievable electronic database of the multi-lingual software module) “stores” (storing) “based on the entity type” (the named entity label) “the first named entity and the third named entity” (the named entity in the translated text as well as the named entity in the source) “in a correspondence that is between a named entity expressed in the first language and a named entity expressed in the second language and that is in the named entity correspondence”).

Regarding claim 10, TU et al. do teach the apparatus of Claim 9, where the textual sentence from the target language is pre- processed to include target language specific features ( ¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name, a place name, an organization name, or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””, where these “key information” (named entity features in the source language) according to e.g.  ¶ 0041 page 4 lines 1-3: have “correspondence between a named entity” “in Chinese” (a named entity in a target language) “and a named entity” “in English” (and its corresponding named entity in the source language)).

Regarding claim 11, TU et al. do teach the apparatus of Claim 10, where the target language specific features are names of organizations (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name, a place name, an organization name” (comprise of names of organizations) “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””).

Regarding claim 12, TU  et al. do teach the apparatus of Claim 10, where the target language specific features are names of persons (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” (comprise of names of persons)  “a place name, an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7+: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Customer name” (person name in both source and target) in columns 2-4 line 3)).

Regarding claim 13, TU et al. do teach the apparatus of Claim 10, where the target language specific features are locations (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” “a place name” (comprise of locations)   “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7+: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Address” (a specific location in both source and target) in columns 2-4 line 4)).

Regarding claim 14, TU et al. do teach the apparatus of Claim 10, where the target language specific features are date/times (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number, a person name” “a place name”  “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””; e.g., see ¶ 0085 lines 7: “Table 6 [which] includes first named entities in a plurality of to-be-translated sentences, second named entities corresponding to the first named entities, and entity types” (e.g. “Date” (a date) in columns 2-4 line 6), or “Check-in time” (time in columns 2-4 line 11 in both source and target), and/or see ¶ 0045 last sentence: “An entity type corresponding to “Hilton Hotel” is a hotel name, an entity type corresponding to “9 11” is a date” (a date feature named entity)).

Regarding claim 15, TU et al. do teach the apparatus of Claim 10, where the target language specific features are numbers (¶ 0039: “A named entity is key information in a sentence, and the key information” (features in both the source and the target languages associated with the named entities) “may be a specific number” (comprise of numbers) “a person name” “a place name”  “an organization name” “or the like in the sentence. For example, a sentence is “515”, and named entities in the sentence may include “515” and “Aimihalisi””).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860. The examiner can normally be reached 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Farzad Kazeminezhad/
Art Unit 2657
August 23rd 2022.